Citation Nr: 1729237	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent since March 23, 2007, for a lumbar spine disorder with degenerative disc disease (DDD).

2. Entitlement to a compensable rating from May 16, 2007 to October 5, 2016, and in excess of 10 percent from October 6, 2016 to present, for post-operative hemorrhoids.

3. Entitlement to a rating in excess of 10 percent since March 23, 2007, for a sinus disorder.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) since March 23, 2007.

(The issues of service connection for chronic obstructive pulmonary disease, optical neuropathy and peripheral neuropathy of the upper and lower extremities are the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1949 to October 1953, and from May 1954 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was remanded in April 2015 for evidentiary development and for new medical examinations. All actions ordered by the remand have been accomplished. 

In a December 2016 rating decision, the RO increased the rating of the Veteran's post-operative hemorrhoids from non-compensable to 10 percent effective October 6, 2016, and also granted entitlement to service connection for rectal sphincter impairment secondary to his post-operative hemorrhoids. When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran has also appealed the denial of an increased rating for his service-connected ischemic heart disease (IHD). The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue. Although the 

matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's current lumbar disorder with DDD manifested with pain and stiffness, but did not manifest with forward flexion to 30 degrees or less or with favorable ankylosis of the lumbar spine during the appellate period.

2. From May 16, 2007 to October 5, 2016, the Veteran's post-operative hemorrhoids manifested with mild internal and external hemorrhoids but did not manifest as moderate or large hemorrhoids with thrombosis or redundant tissue.

3. From October 6, 2016 to present, the Veteran's post-operative hemorrhoids manifested with moderate internal and external hemorrhoids that are irreducible but did not manifest with thrombosis, persistent bleeding, secondary anemia or fissures.

4. The Veteran's sinus disorder manifested with occasional rhinitis but without nasal polyps during the appellate period.

5. With resolution of the doubt in his favor, the Veteran's service-connected disabilities render him unable to gain or maintain gainful sedentary employment. 


CONCLUSIONS OF LAW

1. From March 23, 2007 to present, the criteria for a disability rating in excess of 20 percent for a lumbar spine disorder with DDD have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2016). 

2. From May 16, 2007 to October 5, 2016, the criteria for a compensable disability rating for post-operative hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.114, DC 7336 (2016). 

3. The criteria for a disability rating of 10 percent for post-operative hemorrhoids have been met since October 6, 2016. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.114, DC 7336 (2016). 

4. From March 23, 2007 to present, the criteria for a disability rating in excess of 10 percent for a sinus disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.97, DC 6522 (2016). 

5. The criteria for entitlement to a TDIU are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Lumbar spine disorder with degenerative disc disease (DDD)

The Veteran's service-connected lumbar spine disorder is currently rated at 20 percent disabling under 38 C.F.R. § 4.71a, DC 5242. All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. The Veteran has not demonstrated IVDS throughout the appellate period. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). The Veteran has not demonstrated radicular symptoms throughout the appellate period.


For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Provision 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Provision 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note 


should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran contends his lumbar spine disorder with DDD has worsened, resulting in increased pain and stiffness, and warrants a higher rating.

At the May 2007 VA medical examination, the Veteran reported increased stiffness and pain. The examiner noted the Veteran's posture and gait were within normal limits. The Veteran did not demonstrate evidence of radiating pain on movement, muscle spasms, or ankylosis. The Veteran's forward flexion was to 85 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, with midline lumbar tenderness. Repetitive testing resulted in pain and lack of endurance but no fatigue, weakness or incoordination. The repetitive testing limited the Veteran's flexion by an additional 15 degrees. There was no IVDS or permanent nerve root damage. The examiner noted functional limitations of limited prolonged activities, with difficulty lifting weight overhead. 

At the February 2014 VA medical examination, the Veteran reported morning and evening stiffness. The Veteran demonstrated forward flexion to 70 degrees, extension to 20 degrees, right and left later flexion to 20 degrees, and right and left lateral rotation to 30 degrees. There was no additional loss of ROM after repetitive testing, although the examiner noted that the degree of ROM loss during reported flare-ups was approximately 20 degrees. The Veteran demonstrated functional impairment of less movement than normal and pain on movement after repetitive testing, as well as midline lumbar tenderness. The Veteran also demonstrated muscle guarding or spasms, but which did not result in an abnormal gait or spinal contour. Muscle strength, reflex and sensory testing all showed normal results. The Veteran did not demonstrate radiculopathy symptoms nor IVDS. Imaging showed vertebral fractures with at least 50 percent of T-12 vertebral body to height loss. The examiner diagnosed the Veteran with spondylolisthesis with spondylolysis and a compression fracture of the T-12 vertebrae. The examiner noted the Veteran's lumbar spine condition limits the Veteran's ability to work in that he is unable to lift and/or carry weight over 30 pounds. 

At the July 2015 VA medical examination, the Veteran reported increased pain, with difficulty in bending over during flare-ups. ROM testing showed forward flexion to 55 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, with no pain on movement. Repetitive testing showed no decrease in ROM. The examiner noted the Veteran had contributing factors of pain, weakness, fatigability and/or incoordination, but with no additional limitation of functional ability during flare-ups. Contributing factors to functional loss or impairment included less movement than normal, and pain on movement. The Veteran did not demonstrate tenderness, muscle spasms or guarding. Muscle strength, reflexes and sensory testing were all normal. The Veteran did not demonstrate radicular symptoms or IVDS. The examiner noted the disability's functional impact on the Veteran's ability to work would be limited bending, no heaving lifting, and no prolonged sitting or standing. 
 
At the October 2016 VA medical examination, the Veteran reported increased pain during flare-ups and radicular symptoms to his legs. Initial ROM testing showed forward flexion to 80 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees. The examiner noted pain on examination, pain with weight bearing, and that the pain caused functional loss. Repetitive testing showed no additional loss of ROM. The examiner noted the Veteran demonstrated pain, weakness, fatigue and lack of endurance that caused functional loss, including during flare-ups, but with no additional loss in ROM. The Veteran demonstrated localized tenderness, guarding and muscle spasms resulting in an abnormal gait or spinal contour. The examiner also noted contributing factors of less movement than normal, weakened movement, instability, disturbance of locomotion, and interference with sitting and standing. Muscle strength, reflexes and sensory testing all showed normal results. The Veteran did not demonstrate radicular symptoms, ankylosis or IVDS. Imaging confirmed lumbar arthritis, but did not show a vertebral fracture with a loss of 50 percent or more of height. The examiner opined the functional impact of the Veteran's disability was no prolonged heavy lifting, sitting, walking, sitting or stooping. 

The preponderance of the evidence is against finding the Veteran's lumbar spine disorder with DDD demonstrated symptoms that warrant a rating in excess of 20 percent during the period on appeal. A higher evaluation of 40 percent is not warranted because the Veteran did not demonstrate forward flexion of 30 degrees or less, or favorable ankylosis of the entire lumbar spine. Specifically, the ranges of motion demonstrated during the May 2007, February 2014, July 2015 and October 2016 VA medical examinations show the Veteran's symptoms warrant a 20 percent disability rating under the General Rating Criteria. The medical evidence noted above shows that the Veteran did not experience additional limitations of motion caused by flare-ups or repetitive testing. 

The Board has considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the criteria of the DeLuca and Mitchell rulings, but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran reported morning and evening stiffness which would improve over the course of the day. However, even though there is evidence of reduced forward flexion during these flare-ups and even after considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less nor is there favorable ankylosis of the lumbar spine. Thus, a higher rating under these provisions is not reflected in the Veteran's disability picture.  

Accordingly, the evidence does not show that a disability rating in excess of 20 percent for a lumbar spine disability is warranted during the appellate period. 38 C.F.R. § 4.71a, DC 5242. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



Post-operative hemorrhoids

The Veteran's post-operative hemorrhoids were rated as non-compensable until December 2016, when the RO granted a 10 percent rating effective October 6, 2016, thus creating a staged rating. The Veteran contends his post-operative hemorrhoids warranted a higher rating throughout the appellate period.

Under DC 7336, a 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. The maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336. 

From May 16, 2007 to October 5, 2016

In his original claim for an increased rating, the Veteran contended his post-operative hemorrhoids were painful and difficult to clean.

In September 2006, the Veteran complained of rectal pain accompanied with bleeding during painful bowel movements. An examination revealed internal hemorrhoids, as well as external thrombosed hemorrhoids with residual hemorrhoidal skin tags. Minor surgery was recommended. 

At the May 2007 VA medical examination, the Veteran reported stool leakage and difficulty in keeping the area clean. The examiner noted there was no evidence of fissures or loss of sphincter control. There were internal hemorrhoids which were irreducible, but no evidence of thrombosis. There was no evidence of persistent bleeding, frequent recurrence, or excessive redundant tissue. Lab results showed low hemoglobin, but the examiner did not diagnosis the Veteran with anemia. The examiner noted the disability did not impact the Veteran's ability to work. 

At the February 2014 VA medical examination, the Veteran reported pain and occasional bleeding. The examiner noted small or moderate external hemorrhoids but did not indicate large or thrombotic external hemorrhoids. The examiner noted the disability did not impact the Veteran's ability to work. 

The preponderance of the evidence is against finding the Veteran's post-operative  hemorrhoids demonstrated compensable symptoms during this appellate period. The Veteran's post-operative hemorrhoids demonstrated with small or moderate hemorrhoids with pain. While there was evidence of thrombotic hemorrhoids in September 2006, the evidence did not show recurrent large or thrombotic irreducible hemorrhoids with excessive redundant tissue during this appellate period. As the preponderance of the evidence is against a compensable rating during this appellate period, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for this appellate period must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Since October 6, 2016

At the October 2016 VA medical examination, the examiner diagnosed the Veteran with hemorrhoids, impairment of rectal sphincter control and pruritus ani. The examiner noted moderate irreducible hemorrhoids, but with no persistent bleeding, or fissures. The examiner also noted occasional moderate leakage. The examiner diagnosed the Veteran with anemia, but with no hematological or lymphatic disorder. The Veteran's anemia did not require medical treatment but demonstrated as low hemoglobin levels. The examiner clarified in December 2016 that he could only speculate as to whether the Veteran's anemia is related to his post-operative hemorrhoids. The examiner noted the disability did not impact the Veteran's ability to work. 
 



The RO increased the Veteran's disability rating to 10 percent for his post-operative hemorrhoids as of October 6, 2016, the date of the VA medical examination. In addition, the RO granted service connection for impairment of rectal sphincter control at 10 percent disabling as of October 6, 2016. 

The Veteran's post-operative hemorrhoids demonstrated symptoms that warrant a rating of 10 percent, but not higher, during this period on appeal. The Veteran's post-operative hemorrhoids are small to moderate, but not large or thrombotic, and are irreducible. However, they do not demonstrate evidence of persistent bleeding, secondary anemia or fissures. The Board notes the Veteran has a diagnosis of anemia, but there is no probative medical evidence that links the Veteran's anemia to his post-operative hemorrhoidal condition. A disability rating of 10 percent since October 6, 2016, is warranted. 

C. Sinus disorder (previously rated as sinusitis with headaches)

The Veteran was initially granted service connection for chronic sinusitis with headaches in April 1977 with a 10 percent disability rating. 

Diagnostic codes (DCs) 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following DC 6514. This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis. Sinusitis is rated zero percent when detected by x-ray only. A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. An incapacitating episode means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6511 (2016).

The Veteran's sinus disorder has also been evaluated under DC 6522, which addresses both allergic and vasomotor rhinitis. 38 C.F.R. § 4.97. Under DC 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. A 30 percent evaluation is assigned when there are polyps as well.

The Veteran contends his sinus condition has worsened, with constant drainage issues, sinus headaches and throat pain. 

April 2006 VA treatment records show the Veteran reported nasal congestion. The examiner diagnosed acute bronchitis. July 2006 VA treatment records show the Veteran reported a productive cough. The examiner diagnosed him with acute maxillary sinusitis which was treated with antibiotics. 

At the May 2007 VA medical examination, the Veteran reported an average of five sinusitis episodes a year, with headaches, requiring antibiotic treatment. He did not report having incapacitating episodes of sinusitis. He reported purulent discharge, shortness of breath and copious drainage issues. The examiner noted the Veteran did not demonstrate nasal obstruction or nasal polyps during the examination. Sinus x-rays were normal, detecting neither sinusitis nor rhinitis. The examiner changed the Veteran's service-connected diagnosis from sinusitis to include chronic allergic rhinitis based on the Veteran's subjective report of symptoms. The examiner did not note any functional impact of the disability on the Veteran's ability to work.

April 2011 private treatment records show the Veteran demonstrated copious thin clear nasal discharge with moist, pink mucus membranes. The examiner noted allergic rhinitis, but did not indicate evidence of nasal obstruction, nasal polyps, or sinusitis. 




At the February 2014 VA medical examination, the examiner noted a diagnosis of allergic rhinitis. The Veteran reported needing constant medication to control his symptoms. The Veteran did not report having non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge during the last 12 months, or incapacitating episodes of sinusitis requiring prolonged antibiotic treatment. Regarding rhinitis, the Veteran did not demonstrate obstruction greater than 50 percent of both nasal passages, nor complete obstruction of either side. The examiner noted no evidence of nasal polyps. X-rays showed normal sinuses. The examiner noted the disability did not impact the Veteran's ability to work. The examiner opined the Veteran's condition was "quiescent." 

April 2014 VA treatment records indicate the Veteran reported sinus headaches. The examiner noted that "allergy season at high right now," and treated the Veteran with additional medication.

June 2014 VA treatment records indicate the Veteran reported a month-long duration of mild clear sinus congestion, with a sinus headache for several days that was causing him to feel lightheaded. The examiner noted no evidence nasal bleeding or congestion of turbinates, with no appreciable discharge. The Veteran was treated with antibiotics. 

At the October 2016 VA medical examination, the examiner noted a diagnosis of non-allergic rhinitis. The examiner noted no evidence of nasal passage obstruction greater than 50 percent of both sides, nor complete obstruction of either side. No evidence of nasal polyps were noted. The examiner noted the disability did not impact the Veteran's ability to work. 

The preponderance of the evidence is against finding the Veteran's sinus disorder demonstrated symptoms that warrant a rating in excess of 10 percent during the appellate period. The evidence does not demonstrate evidence of sinusitis during the appellate period, nor any evidence of obstructive nasal passages of 50 percent or more of both nasal passages or complete obstruction of either side. 

With regards to sinusitis, a higher evaluation of 30 percent is not warranted because the Veteran did not demonstrate three or more incapacitating episodes per year requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. With regards to rhinitis, a higher rating of 30 percent is not warranted because the Veteran did not demonstrate nasal polyps. The medical evidence above shows the Veteran's symptoms warrant at most a 10 percent disability rating under the General Rating Criteria. 

Accordingly, the preponderance of the evidence is against the claim. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


TDIU from March 23, 2007 to April 27, 2015

The Veteran filed a claim for TDIU on March 23, 2007, contending that he was unable to gain and maintain any type of substantially gainful employment due to service-connected disabilities. 

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15. The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R.        §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran submitted his claim for individual unemployability on March 23, 2007. Service-connected disability compensation during the course of the appellate period was in effect for ischemic heart disease at 30 percent, right and left shoulder bursitis at 20 percent each, lumbar spine disorder with DDD at 20 percent, a sinus disorder at 10 percent, post-operative hemorrhoids at 10 percent, impairment of sphincter control at 10 percent, and a non-compensable rating for prostatitis. The combined rating for these disabilities was 80 percent. 38 C.F.R. §§ 4.25, 4.26. Thus, the Veteran meets the schedular requirements for TDIU consideration. The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment during the appellate period.

The Veteran contends his lumbar spine disorder and heart condition are the major causes for his unemployability. As a self-employed seasonal fisherman, the Veteran indicated he retired in 1992 because he was unable to maintain the arduous physical schedule required due to his heart and back conditions. Medical examination reports indicate the Veteran's lumbar spine disorder posed functional limitations to the Veteran's ability to work. The May 2007, February 2014, July 2015 and October 2016 VA examiners noted the Veteran's lumbar spine disorder impaired the Veteran's ability to work by requiring limited bending, stooping, and heaving lifting, with no prolonged sitting, walking or standing. In addition, the Veteran's ischemic heart disease (IHD) was noted to cause daily fatigue. 

The Board will afford the Veteran the benefit of the doubt and grant the TDIU.  

      (ORDER ON NEXT PAGE)







ORDER

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disorder with degenerative disc disease since March 23, 2007, is denied.

Entitlement to a compensable disability rating for post-operative hemorrhoids from May 16, 2007 to October 5, 2016, is denied.

Entitlement to a disability rating of 10 percent, but not higher, for post-hemorrhoids since October 6, 2016, is warranted.

Entitlement to a disability rating in excess of 10 percent for a sinus disorder since March 23, 2007, is denied.

TDIU is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


